THE GKM FUNDS FILED VIA EDGAR September 29, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The GKM Funds File Nos. 811-10529 and 333-71402 Ladies and Gentlemen: On behalf of The GKM Funds (“Registrant”), attached for filing is Post-Effective Amendment No. 9 (the “Amendment”) to Registrant’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective on December 1, 2010 pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is being filed to comply with the new “Summary Prospectus” rule and related amendments to Form N-1A. Please contact the undersigned at (513) 587-3406 with questions or comments concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary
